Name: Commission Regulation (EEC) No 3333/81 of 20 November 1981 revoking the imposition of a provisional anti-dumping duty on imports of light sodium carbonate originating in Bulgaria and terminating the proceedings
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 81 Official Journal of the European Communities No L 337/5 COMMISSION REGULATION (EEC) No 3333/81 of 20 November 1981 revoking the imposition of a provisional anti-dumping duty on imports of light sodium carbonate "originating in Bulgaria and terminating the proceedings Whereas both the exporter and a number of importers to the Community took this opportunity ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the Community ( 1 ), and in particular Articles 9 and 10 thereof, Whereas following discussions with the exporter and these importers the Commission , in order to verify the submissions made, carried out an investigation at the offices of the importer having exclusive rights of import and resale of the product concerned within the part of the Community in question ; Whereas this investigation established that all light sodium carbonate imported into the part of the Community in question was shipped first to a port in another Member State ; whereas the customs statistics relied on for the imposition of the provisional duty indicated the value cif that port ; Whereas, on the other hand, the undertaking was based on the price cif importing country's frontier, i.e. country of final destination ; Whereas the Commission , after investigation , is satis ­ fied that costs from Community frontier to importing Member State's frontier establish a price in the part of the EEC market in question considerably higher than the level set by the price undertaking ; After hearing the opinions expressed by the Advisory Committee set up under the said Regulation (EEC) No 3017/79 , Whereas in May 1981 the EEC producers of light sodium carbonate expressed concern to the Commis ­ sion regarding the observance of certain price under ­ takings given in November 1979 by exporters of light sodium carbonate in Bulgaria, the German Demo ­ cratic Republic , Poland and Romania and accepted by the Commission (2) ; Whereas an examination of the customs statistics by the Commission gave reason to believe that in a substantial part of the EEC market the import price for light sodium carbonate originating in Bulgaria was considerably below the relevant undertaking price ; Whereas the Commission , having received no satisfac ­ tory explanation from the Bulgarian exporter, accord ­ ingly reopened the proceeding (3), and, by Regulation (EEC) No 2516/81 (4), imposed a provisional duty on imports to the EEC of light sodium carbonate origi ­ nating in Bulgaria ; Whereas the Commission officially so advised the exporter and importers known to be concerned ; Whereas the Commission has given the parties concerned the opportunity to make known their views in writing and to be heard orally ; Whereas, consequently, the price undertaking given by the Bulgarian exporter has not been violated ; Whereas the Commission has therefore determined that it is not now necessary to take protective measures in respect of imports of light sodium carbonate originating in Bulgaria ; Whereas, in these circumstances, it is considered appropriate to revoke the provisional anti-dumping duty imposed, to terminate the proceedings without excluding the possibility of future review and to release the securities deposited for the amount of the provisional duty, (&gt;) OJ No L 339 , 31 . 12 . 1979, p . 1 . ( 2 ) OJ No C 303, 4 . 12 . 1979, p . 5 . (3 ) OJ No C 220 , 1 . 9 . 1981 , p . 2 . 4 ) OJ No L 246, 29 . 8 . 1981 , p . 14 . No L 337/6 Official Journal of the European Communities 24. 11 . 81 Article 2HAS ADOPTED THIS REGULATION : Article 1 The anti-dumping proceedings concerning the alleged violation of the price undertaking concerning imports of light sodium carbonate originating in Bulgaria are hereby terminated . Article 3 Commission Regulation (EEC) No 2516/81 of 26 August 1981 imposing a provisional anti-dumping duty on imports of light sodium carbonate originating in Bulgaria is hereby repealed and the amounts received by way of provisional duty shall be released in full . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1981 . For the Commission Lorenzo NATALI Vice-President